Citation Nr: 0419855	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-23 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myositis, right S1 radiculopathy, currently rated 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel






INTRODUCTION

The veteran had active military service from December 1964 to 
October 1966.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a November 1966 rating decision by the 
Department of Veterans Affairs (VA) San Juan, Puerto Rico 
Regional Office (RO).  

In April 2003 the Board denied the veteran's claim for an 
increased evaluation for lumbosacral myositis, right S1 
radiculopathy.  The veteran appealed the April 2003 Board 
determination to the United States Court of Appeals for 
Veterans Claims (Court).  In February 2004, the Court vacated 
the Board's decision and granted a joint motion for remand 
based in part on VA's failure to satisfy the notice 
requirements mandated by the Veterans Claims Assistance Act 
of 2000 (VCAA) Pub. L. No. 106 - 475, 114 Stat. 2096 (2000).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND


As noted in the February 2004 Joint Motion for Remand, 
Section 5103(a) as added to title 38 U.S. Code by the VCAA, 
requires the Secretary upon receipt of a complete or 
substantially complete application to notify a claimant of 
any information or evidence necessary to substantiate the 
claim and to indicate which portion of the information and 
evidence, if any, is to be provided by the claimant and which 
portion, if any, the Secretary will attempt to obtain on 
behalf of the claimant. 38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2003). 

Because there is no VA document of record that satisfies the 
above specific elements required for adequate VCAA notice, a 
remand for this purpose to the RO is required.

In April 1998, the Board remanded the case to the RO for 
further development.  Specifically, the RO was requested to 
afford the veteran a VA neurological examination in order to 
adequately assess the functional impairment caused by the 
service-connected low back disorder to include any impairment 
attributable to pain, weakened movement, excess fatigability, 
and incoordination.  The examiner was also requested to 
provide an opinion as to the degree of any functional loss 
that is likely to result from a flare-up of symptoms or on 
extended use. It was further requested that the examiner 
document, to the extent possible the frequency and duration 
of exacerbation of symptoms.  Unfortunately as indicated in 
the joint motion for remand, the examiner's report was 
inadequate for rating purposes, as it was unclear, non-
responsive, vague and ambiguous in its findings.  Thus a 
remand is required.  Stegall v. West, 11 Vet. App. 268 
(1998).

The Board notes further that the rating criteria for the 
evaluation of intervertebral disc syndrome was revised 
effective in September 2002 and disabilities of the spine was 
revised effective in September 2003.  It does not appear that 
the RO has adjudicated the veteran's claim in conjunction 
with the revised criteria nor has the veteran been informed 
by the RO of those criteria. 

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
and Quartuccio v. Principi, 16 Vet. App. 
183 (2002).   The RO should specifically 
send the veteran and his representative a 
letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a).  In doing so, the letter 
should explain what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
the claims.  The letter should also 
specifically inform the veteran and his 
representative of which portion of the 
evidence is to be provided by the veteran 
and which part, if any, the RO will 
attempt to obtain on behalf of the 
veteran and to submit copies of any 
evidence in his possession pertinent to 
his claim not previously submitted.  


2.  The RO should contact the veteran and 
request that he identify all VA and non-
VA providers who possess records, not 
already associated with the claims file 
pertaining to treatment or evaluation of 
his low back from August 2002 to the 
present.  After securing any necessary 
release required, the RO should obtain 
all identified records.  The RO should 
then ensure that all relevant records of 
contemporary VA treatment or clinical 
evaluation are associated with the 
veteran's claims file.  

3.  The RO should then schedule the 
veteran for VA examination by a 
neurologist to determine the severity of 
his lumbar spine disability.  The claims 
folder must be made available to and 
reviewed by the examiners in conjunction 
with the examination.  All specialized 
testing as deemed necessary, to include 
nerve conduction studies and 
electromyography, should be conducted.  
The examiner is requested to obtain a 
detailed occupational history.

The examination should include range of 
motion studies of the lumbosacral spine.  
The examiner is requested to indicate the 
normal range of motion of the lumbosacral 
spine.  The examiner should identify and 
assess any objective evidence of pain.  
The examiner should indicate whether the 
veteran has ankylosis.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The examiner should also 
clearly and unequivocally express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups and, 
if so, the frequency of any flare-ups.  
The examiner should comment on the 
frequency and duration of any associated 
incapacitating episodes resulting from 
this disorder during the past 12 months.  

If neurological involvement is identified 
involving the lumbosacral spine, the 
examiner is requested to identify the 
nerve(s) involved and indicate whether 
the degree of paralysis is complete or 
incomplete.  If incomplete whether the 
degree of impairment is moderate, 
moderately severe, or severe.  The 
examiner should render an opinion as to 
whether the intervertebral disc syndrome, 
if diagnosed, results in mild, moderate, 
severe, or pronounced impairment.  The 
examiner should indicate the impact the 
veteran's low back disorder has on his 
employment.  A complete rational for any 
opinion expressed should be included in 
the report.  

4.  Thereafter, the RO the RO should re-
adjudicate the claim of entitlement to 
increased evaluations for the service-
connected low back disorder to include 
consideration of the revised rating 
criteria and all evidence received since 
the statement of the case.  If the 
benefit sought is not granted, the 
veteran should be furnished a 
supplemental statement of the case, to 
include the revised rating criteria 
effective in September 2002 and September 
2003 and an opportunity to respond.  The 
case should then be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




